Order entered November 15, 2021




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-21-00909-CV

 MIDLAND FUNDING, LLC AND MIDLAND CREDIT MANAGEMENT,
                     INC., Appellants

                                        V.

                          JENNIFER MUSSELL, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-03437
                                   ORDER

      In response to the Court’s directive to file written verification they had

requested the reporter’s record and paid or made arrangements to pay the reporter’s

fee, appellants have filed a letter informing the Court the reporter’s record is not

necessary for the appeal. Accordingly, we ORDER the appeal submitted without

the reporter’s record.

      As the clerk’s record has been filed, we ORDER appellants to file their

opening brief no later than December 6, 2021.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE